Exhibit 10.2

 

Sonus Networks, Inc.

 

7 Technology Park Drive, Westford, MA 01886

 

October 2, 2008

 

Matthew Dillon

 

Re:  Executive Severance and Arbitration Agreement

 

Dear Matt:

 

I am pleased to provide you this letter (the “Agreement”) pertaining to your
relationship with  Sonus Networks, Inc. (the “Company”).

 

1.                                       Position.  You currently serve as the
Company’s Vice President of Services and report directly to the Chief Executive
Officer.  As a full-time employee of the Company, you are expected to devote all
of your business time and energies to the business and affairs of the Company.

 

2.                                       Nature of Relationship.  Your
employment is not for any specified period of time.  Employment at Sonus
Networks, Inc. is “at will” and either you or the Company may terminate the
employment relationship at any time and for any reason or no reason upon written
notice as described in Section 6 below.

 

3.                                       Restricted Stock Grant.  On
November 15, 2008 (the “Grant Date”), the Company will grant you 133,000 shares
of the Company’s common stock $0.001 par value per share (“Restricted Shares”),
under the Company’s 2007 Stock Plan, subject to the terms of the Company’s 2007
Stock Plan and the Company’s restricted stock agreement which shall reflect the
terms of this Agreement.  Provided that you continue in employment with the
Company, the Restricted Shares shall vest as follows: (a) 25% of the Restricted
Shares (33,250 Restricted Shares) shall vest on September 15, 2009, (b) an
additional 25% of the Restricted Shares (33,250 Restricted Shares) shall vest on
September 15, 2010, and the final 50% of the Restricted Shares (66,500
Restricted Shares) shall vest on September 15, 2011.

 

4.                                       Performance Stock Grant.  In addition
to the grant of Restricted Shares, you will be entitled to a grant of 66,000
shares of common stock upon the Company’s achieving, during your employment,
certain performance metrics for the three fiscal years ended December 31, 2010,
2011 and 2012, as determined by the Compensation Committee of the Board of
Directors.  You shall be eligible to be granted 1/3 of such performance shares
during each of such fiscal years.  Subject to the achievement of such
performance metrics for each of such fiscal years, a specified number of shares
would be granted to you within thirty (30) days of the Company’s reporting of
its financial results for such years.  Any shares issued shall be fully vested
on the date of grant.

 

5.                                       Change in Control.  In the event of a
Change in Control (defined below), (i) 100% of all unvested options granted to
you to purchase the Company’s common stock shall accelerate and all such options
shall immediately become vested and exercisable, and (ii) 100% of all Restricted
Shares granted to you shall accelerate and become fully vested and any and all

 

--------------------------------------------------------------------------------


 

restrictions on such Restricted Shares shall be terminated and any and all
legends shall be removed.

 

6.                                       Termination and Eligibility for
Severance.  If your employment with the Company is terminated by the Company
without Cause (as defined below) or you terminate your employment with the
Company for Good Reason (as defined below), the Company will provide you the
following severance and related post-termination benefits:

 

(a)                                  a lump sum payment equal to the sum of your
then annual base salary and your then target annual bonus, less applicable state
and federal withholdings;

 

(b)                                 continuation of payment of the Company’s
share of medical, dental and vision insurance premiums for you and your
dependents for the twelve (12) month period following the termination of your
employment; provided, that if immediately prior to the termination of your
employment you were required to contribute towards the cost of such premiums as
a condition of receiving such insurance, you may be required to continue
contributing towards the cost of such premiums under the same terms and
conditions as applied to you and your dependents immediately prior to the
termination of your employment in order to receive such continued insurance
coverage;

 

(c)                                  any allowable unreimbursed expenses and any
accrued but unused vacation pay owing to you at the time of termination;

 

(d)                                 any stock options granted to you by the
Company to purchase the Company’s common stock that are unvested as of the
termination date and would vest during the twelve (12) months following your
termination will accelerate and immediately vest and become exercisable upon
termination, and your stock options that are or become vested will remain
outstanding and exercisable for the shorter of three (3) years following your
termination date or the original remaining life of the options; and

 

(e)                                  any Restricted Shares granted to you by the
Company that are unvested as of the termination date will accelerate and
immediately vest upon termination, and any and all restrictions on such
Restricted Shares shall be terminated and any and all legends shall be removed
so that the shares be and are freely marketable.

 

The Company’s provision of the benefits described in Section 6(a), (b), (d) and
(e) above shall be contingent upon your execution of a release of all claims of
any kind or nature in favor of the Company in a form to be provided by the
Company (the “Release Agreement”).  The lump sum payment described in
Section 6(a) above shall be made after the Company’s receipt of the executed
Release Agreement and the expiration of any revocation period described in the
Release Agreement.  The Company shall have no further obligation to you in the
event your employment with the Company terminates at any time, other than those
obligations specifically set forth in this Section 6.

 

The Company may terminate your employment at any time with or without Cause by
written notice to you specifying the date of termination.  You may terminate
your employment with or without Good Reason by providing written notice to the
Company at least thirty (30) days prior to the date of termination.  If you seek
to terminate your employment for Good Reason, the

 

--------------------------------------------------------------------------------


 

Company shall have ten (10) business days following its receipt of written
notice of termination to cure the circumstance giving rise to Good Reason.

 

7.                                       Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

(a)                                  “Change in Control” as used in this
Agreement shall have the meaning set forth on Annex A attached hereto.

 

(b)                                 “Good Reason” as used in this Agreement
means the occurrence of any of the following without your consent: (A) a
reduction in your annual base salary; (B) the assignment to you of a lower
position in the organization in terms of your title, responsibility, authority
or status unless agreed to in writing by you, or (C) the relocation of the
Company to a location that is more than fifty (50) miles from the Company’s
current headquarters location in Westford, MA.

 

(c)                                  “Cause” as used in this Agreement means the
occurrence of any of the following: (i) your indictment for, formal admission to
(including a plea of guilty or nolo contendere to), or conviction of a felony, a
crime of moral turpitude, dishonesty, breach of trust or unethical business
conduct, or any crime involving the Company, (ii) gross negligence or willful
misconduct by you in the performance of your duties that is likely to have an
adverse affect on the Company or its reputation; (iii) your commission of an act
of fraud or dishonesty in the performance of your duties; (iv) repeated failure
by you to perform your duties which are reasonably and in good faith requested
in writing by the Chief Executive Officer of the Company or the Board of
Directors of the Company; (v) material breach of this Agreement by you, which
you do not cure within ten (10) days following receipt by you of such written
notice notifying you of such breach, or material breach by you of any
confidentiality agreement with the Company.

 

8.                                       Tax Implications of Termination
Payments. Subject to this Section 8, any payments or benefits under Section 6
shall begin only upon the date of a “separation from service” as defined under
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
guidance issued thereunder (“Section 409A”), which occurs on or after the date
of termination under Section 6. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to you under
Section 6:

 

(a)                                  It is intended that each installment of the
payments and benefits provided under Section 6 shall be treated as a separate
“payment” for purposes of Section 409A.  Neither the Company nor you shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

 

(b)                                 If, as of the date of your “separation from
service” with the Company, you are not a “specified employee” (each within the
meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in Section 6; and

 

(c)                                  If, as of the date of your “separation from
service” with the Company, you are a “specified employee” (each, for purposes of
this Agreement, within the meaning of Section 409A), then:

 

--------------------------------------------------------------------------------


 

(i)                                     Each installment of the payments and
benefits due under Section 6 that, in accordance with the dates and terms set
forth herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the Short-Term Deferral Period (as hereinafter
defined) shall be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A.  For purposes of this Agreement, the “Short-Term Deferral
Period” means the period ending on the later of the 15th day of the third month
following the end of the tax year in which your separation from service occurs
and the 15th day of the third month following the end of the Company’s tax year
in which your separation from service occurs; and

 

(ii)                                  Each installment of the payments and
benefits due under Section 6 that is not paid within the Short-Term Deferral
Period or otherwise cannot be treated as a short-term deferral within the
meaning of Treasury Regulation Section 1.409A-1(b)(4) and that would, absent
this subsection, be paid within the six-month period following your “separation
from service” with the Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, your
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments if and to the maximum
extent that that such installment is deemed to be paid under a separation pay
plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service).  Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of the second taxable year of following the
taxable year of in which your separation from service occurs.

 


9.                                       SECTION 409A OF THE CODE.   THIS
AGREEMENT IS INTENDED TO COMPLY WITH THE PROVISIONS OF SECTION 409A AND THE
AGREEMENT SHALL, TO THE EXTENT PRACTICABLE, BE CONSTRUED IN ACCORDANCE
THEREWITH.  TERMS DEFINED IN THE AGREEMENT SHALL HAVE THE MEANINGS GIVEN SUCH
TERMS UNDER SECTION 409A IF AND TO THE EXTENT REQUIRED IN ORDER TO COMPLY WITH
SECTION 409A.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT THE AGREEMENT
OR ANY PAYMENT OR BENEFIT HEREUNDER SHALL BE DEEMED NOT TO COMPLY WITH
SECTION 409A, THEN NEITHER THE COMPANY, THE BOARD OF DIRECTORS NOR ITS OR THEIR
DESIGNEES OR AGENTS SHALL BE LIABLE TO YOU OR ANY OTHER PERSON FOR ANY ACTIONS,
DECISIONS OR DETERMINATIONS MADE IN GOOD FAITH.


 

10.                                 Section 83(b) Election and Withholding
Taxes.  You may elect under Section 83(b) of the Internal Revenue Code of 1986,
as amended, to be taxed at the time the Restricted Shares  are acquired on the
Grant Date (“Section 83(b) Election”).  A Section 83(b) Election, if made, must
be filed with the Internal Revenue Service within thirty (30) days of the Grant
Date.  You are obligated to pay to the Company the amount of any federal, state,
local or other taxes of any kind required by law to be withheld with respect to
the granting (if a Section 83(b) Election is made) or vesting (if a
Section 83(b) Election is not made) of the shares.  If you do not make a

 

--------------------------------------------------------------------------------


 

Section 83(b) Election, you shall satisfy such tax withholding obligations by
delivery to the Company, on each date on which shares vest, such number of
shares that vest on such date as have a fair market value (calculated using the
last reported sale price of the common stock of the Company on the NASDAQ Global
Select Market on the trading date immediately prior to such vesting date) equal
to the amount of the Company’s withholding obligation; provided, however, that
the total tax withholding cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income).  Such delivery of shares to the Company shall
be deemed to happen automatically, without any action required on your part, and
the Company is hereby authorized to take such actions as are necessary to effect
such delivery of shares to the Company.

 

11.                                 Assignment.  This Agreement is personal in
nature and neither of the parties hereto shall, without the written consent of
the other, assign or otherwise transfer this Agreement or its obligations,
duties and rights under this Agreement; provided, however, that in the event of
the merger, consolidation, transfer or sale of all or substantially all of the
assets of the Company, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all of the promises, covenants, duties and
obligations of the Company hereunder.

 

12.                                 General.

 

(a)                                  Entire Agreement; Modification. This
Agreement contains the entire agreement of the parties relating to the subject
matter hereof, and the parties hereto have made no agreements, representations
or warranties relating to the subject matter of this Agreement that are not set
forth otherwise herein.  This Agreement supersedes any and all prior agreements,
written or oral, between you and the Company.  No modification of this Agreement
shall be valid unless made in writing and signed by the parties hereto.

 

(b)                                 Severable Provisions.  This provisions of
this Agreement are severable and if any one or more provisions may be determined
to be illegal or otherwise unenforceable, in whole or in part, the remaining
provisions of the Agreement shall nevertheless be binding and enforceable.

 

(c)                                  Governing Law.  This Agreement shall be
governed by and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the conflict of laws provisions hereof.

 

(d)                                 Arbitration.

 


(I)                                     ANY CONTROVERSY, DISPUTE OR CLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH HEREOF WHICH CANNOT
BE SETTLED BY MUTUAL AGREEMENT WILL BE FINALLY SETTLED BY BINDING ARBITRATION IN
MASSACHUSETTS UNDER THE JURISDICTION OF THE AMERICAN ARBITRATION ASSOCIATION,
BEFORE A SINGLE ARBITRATOR APPOINTED IN ACCORDANCE WITH THE ARBITRATION RULES OF
THE AMERICAN ARBITRATION ASSOCIATION, MODIFIED ONLY AS HEREIN EXPRESSLY
PROVIDED.  THE ARBITRATOR MAY ENTER A DEFAULT DECISION AGAINST ANY PARTY WHO
FAILS TO PARTICIPATE IN THE ARBITRATION PROCEEDINGS.

 

--------------------------------------------------------------------------------



 

(ii)                                The decision of the arbitrator on the points
in dispute will be final, non-appealable and binding, and judgment on the award
may be entered in any court having jurisdiction thereof.


 


(III)                             THE FEES AND EXPENSES OF THE ARBITRATOR WILL
BE SHARED EQUALLY BY THE PARTIES, AND EACH PARTY WILL BEAR THE FEES AND EXPENSES
OF ITS OWN ATTORNEY.


 


(IV)                            THE PARTIES AGREE THAT THIS SECTION 12(D) HAS
BEEN INCLUDED TO RESOLVE ANY DISPUTES BETWEEN THEM WITH RESPECT TO THIS
AGREEMENT, AND THAT THIS SECTION 12(D) WILL BE GROUNDS FOR DISMISSAL OF ANY
COURT ACTION COMMENCED BY EITHER PARTY WITH RESPECT TO THIS AGREEMENT, OTHER
THAN POST-ARBITRATION ACTIONS SEEKING TO ENFORCE AN ARBITRATION AWARD OR ACTIONS
SEEKING AN INJUNCTION OR TEMPORARY RESTRAINING ORDER. IN THE EVENT THAT ANY
COURT DETERMINES THAT THIS ARBITRATION PROCEDURE IS NOT BINDING, OR OTHERWISE
ALLOWS ANY LITIGATION REGARDING A DISPUTE, CLAIM, OR CONTROVERSY COVERED BY THIS
AGREEMENT TO PROCEED, THE PARTIES HERETO HEREBY WAIVE ANY AND ALL RIGHT TO A
TRIAL BY JURY IN OR WITH RESPECT TO SUCH LITIGATION.


 


(V)                               THE PARTIES WILL KEEP CONFIDENTIAL, AND WILL
NOT DISCLOSE TO ANY PERSON, EXCEPT AS MAY BE REQUIRED BY LAW, THE EXISTENCE OF
ANY CONTROVERSY HEREUNDER, THE REFERRAL OF ANY SUCH CONTROVERSY TO ARBITRATION
OR THE STATUS OR RESOLUTION THEREOF.


 

(e)                                  Notices.  All notices shall be in writing
and shall be delivered personally (including by courier), sent by facsimile
transmission (with appropriate documented receipt thereof), by overnight
receipted courier service (such as UPS or FedEx) or sent by certified,
registered or express mail, postage prepaid, to the Company at the following
address:  Chief Executive Officer, Sonus Networks, Inc., 7 Technology Park
Drive, Westford, MA 01886, and to you at the following
address:                                         
                                             .  Any such notice shall be deemed
given when so delivered personally, or if sent by facsimile transmission, when
transmitted, or, if by certified, registered or express mail, postage prepaid
mailed, forty-eight (48) hours after the date of deposit in the mail.  Any party
may, by notice given in accordance with this paragraph to the other party,
designate another address or person for receipt of notices hereunder.

 

(f)                                    Counterparts.  This Agreement may be
executed in more than one counterpart, each of which shall be deemed to be an
original, and all such counterparts together shall constitute one and the same
instrument.

 

****

 

You must confirm your acceptance of this Agreement in writing.  Please sign and
return a copy of this letter to me at the Company’s address above, or via e-mail
at

 

--------------------------------------------------------------------------------


 

rnottenburg@sonusnet.com to evidence your agreement with the terms and
conditions set forth herein.

 

Very truly yours,

 

 

Richard N. Nottenburg

President and Chief Executive Officer

 

 

Accepted by:

 

 

/s/ Matthew Dillon

 

October 7, 2008

 

Name:

 

 

Date

 

 

 

--------------------------------------------------------------------------------


 

Annex A

 

A “Change in Control” as used in the Agreement of which this Annex is a part
shall mean the first to occur of any of the following:

 

(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company or its Affiliates), is or becomes the “beneficial owner” (as defined in
Rule 1 3d-3 under the Exchange Act), directly or indirectly, of securities of
the Company (not including in the securities beneficially owned by such person
any securities acquired directly from the Company or you) representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities; or

 

(b) in the event that the individuals who as of the date hereof constitute the
Board of Directors, and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the Board then still in office who either were members of
the Board as of the date hereof or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof; or

 

(c) the consummation of a merger or consolidation of the Company with or the
sale of the Company to any other entity and, in connection with such merger,
consolidation or sale; individuals who constitute the Board immediately prior to
the time any agreement to effect such merger or consolidation is entered into
fail for any reason to constitute at least a majority of the board of directors
of the surviving or acquiring corporation following the consummation of such
merger, consolidation or sale;

 

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company; or

 

(e) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity not controlled by the
Company.

 

--------------------------------------------------------------------------------